907 F.2d 158
36 Cont.Cas.Fed. (CCH)  75,924
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.WASHINGTON CONSTRUCTION COMPANY, Appellant,v.The UNITED STATES, Appellee.
No. 90-1051.
United States Court of Appeals, Federal Circuit.
June 12, 1990.

Before RICH and ARCHER, Circuit Judges, and RUDI M. BREWSTER, District Judge.*
ARCHER, Circuit Judge.


1
Washington Construction Company (Washington) appeals from the decision of the Corps of Engineers Board of Contract Appeals, Washington Construction Company, ENG BCA 5318, 89-3 BCA p 22,077, denying additional compensation for costs flowing from government-ordered reexcavation of a borrow pit to conform to the lines and grades set forth in the contract, which it claims constituted a constructive change to the contract.  We affirm.


2
Our standard of review is whether the board's decision was fraudulent, arbitrary, capricious, so grossly erroneous as to necessarily imply bad faith, or not supported by substantial evidence.  See 41 U.S.C. Sec. 609(b) (1982).  We have considered the arguments presented by Washington and are convinced that the board's decision was correct as a matter of law and supported by substantial evidence.   See Erickson Air Crane Co. v. United States, 731 F.2d 810, 814 (Fed.Cir.1984).



*
 Honorable Rudi M. Brewster, Judge, United States District Court for the Southern District of California, sitting by designation